Exhibit 10.4

 

EMBREX, INC.

 

AMENDED AND RESTATED INCENTIVE STOCK OPTION

AND NONSTATUTORY STOCK OPTION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) dated as of
                    , 20     (the “Date of Grant”) is entered into by and
between Embrex, Inc., a North Carolina corporation (the “Company”), and
                              (the “Grantee”).

 

Unless otherwise defined herein, the terms defined in the Amended and Restated
Incentive Stock Option and Nonstatutory Stock Option Plan, as amended (the
“Plan”) shall have the same defined meanings in this Restricted Stock Unit
Agreement.

 

1. Grant of Stock Units. Subject to this Agreement and the Amended and Restated
Incentive Stock Option and Nonstatutory Stock Option Plan of the Company, as
amended (the “Plan”), the terms of which are incorporated herein by this
reference, the Company hereby grants to Grantee, and Grantee hereby accepts,
restricted stock units (“Stock Units”) as set forth herein. Each Stock Unit
granted hereby entitles the Grantee to receive one share of common stock of the
Company, $.01 par value per share (the “Common Stock”), as follows:

 

Grant Number

                                                                           

Number of Stock Units

                                                                           

Vesting Commencement Date

                                                                           

 

2. Vesting. Subject to acceleration pursuant to Section 5 below, the Stock Units
shall vest and become nonforfeitable as follows: If the Grantee is an employee,
officer, consultant or advisor of the Company on the Date of Grant and continues
to provide services to the Company (or any Parent or Subsidiary) in the same
status through the vesting dates, 25% of the Stock Units shall vest on each of
the first four anniversaries of the Vesting Commencement Date. Subject to the
provisions of any employment, severance or similar agreement to the contrary
between the Grantee and the Company or any Parent or Subsidiary, if the Grantee
is an employee of the Company (or any Parent or Subsidiary) on the Date of Grant
and ceases to be such an employee but continues to provide services as a
non-employee director, consultant or advisor, the Grantee shall forfeit any
Stock Units that are unvested on the date of the change in the Grantee’s status.
If on the Date of Grant the Grantee is not an employee of the Company (or any
Parent or Subsidiary of the Company) and becomes such an employee during the
vesting period, the vesting of the Stock Units shall not be affected by such a
change of status.

 

3. Delivery of Shares.

 

(a) General. The Stock Units shall automatically be converted into shares of
Common Stock as they vest (or upon such later date elected pursuant to Section 4
below). Certificates representing such shares shall be delivered to the Grantee
as soon as practicable thereafter, in written or electronic form as the
Committee may determine.

 

(b) Legal Restrictions. No shares shall be delivered unless such delivery
complies with the applicable registration requirements of the Securities Act of
1933, as amended, any applicable listing requirement of any national securities
exchange on which stock of the same class is then listed, and any other
requirements of federal, state or local law or of any regulatory bodies having
jurisdiction over such issuance and exercise. Assuming such compliance, for tax
purposes shares shall be considered issued to the Grantee on the date of vesting
or the deferred date of delivery, as applicable.

 

1



--------------------------------------------------------------------------------

4. Deferral Election Agreement. The Grantee may elect to defer the date the
Stock Units are converted into shares of Common Stock and such shares are
delivered by completing and submitting to the Company a deferral election in the
form attached hereto as Exhibit A at the time the Grantee enters into this
Agreement. The Committee shall, in its sole discretion, establish the further
rules and procedures for such deferral elections.

 

5. Acceleration of Vesting. Upon the occurrence of (i) any of the events
described in Section 18 of the Plan that cause the vesting of awards granted
under the Plan to accelerate or (ii) any other event described in another
agreement then in effect between the Company and Grantee that causes the vesting
of awards granted under the Plan to accelerate, any Stock Units that are not
vested at such time shall become fully vested, in addition to any Stock Units
that previously have vested.

 

6. Nature of Grant. By signing this Agreement, the Grantee acknowledges that:

 

(a) The Company has established the Plan voluntarily, it is discretionary in
nature and the Company may modify, amend, suspend or terminate it at any time,
unless otherwise provided in the Plan and this Agreement;

 

(b) The grant of the Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Units, or
benefits in lieu of Stock Units, even if Stock Units have been granted
repeatedly in the past;

 

(c) All decisions with respect to future grants of Stock Units, if any, shall be
at the sole discretion of the Company;

 

(d) The Grantee’s participation in the Plan shall not create a right to further
employment or service with the Grantee’s employer (the “Employer”) and shall not
interfere with the ability of the Employer to terminate the Grantee’s service
relationship at any time, with or without cause;

 

(e) The Grantee is voluntarily participating in the Plan;

 

(f) The Stock Units are an extraordinary item that is outside the scope of the
Grantee’s employment or service contract, if any, and that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer;

 

(g) The Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

(h) In the event that the Grantee is not an employee of the Company, the grant
of the Stock Units will not be interpreted to form an employment contract or
relationship with the Company or any Parent or Subsidiary or the Employer;

 

(i) The future value of the underlying shares is unknown and cannot be predicted
with certainty;

 

(j) If shares are delivered on vesting of the Stock Units, or if the Grantee
elects to defer delivery of the shares, the shares in either case may increase
or decrease in value, even below their value on the date of grant or the date(s)
of vesting;

 

(k) In consideration of the grant of the Stock Units, no claim or entitlement to
compensation or damages shall arise from termination of the Stock Units or
diminution in value of the Stock Units or shares purchased through exercise of
the Stock Units resulting from termination of the Grantee’s employment or other
service by the Company or the Employer (for any reason whatsoever and whether or
not in breach of local labor laws), and the Grantee irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Agreement, the Grantee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

 

2



--------------------------------------------------------------------------------

(l) Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Grantee’s employment or other service
(whether or not in breach of local labor laws), the Grantee’s right to receive
the Stock Units and vest in the Stock Units under the Plan, if any, will
terminate effective as of the date of such termination and will not be extended
by any notice period mandated under local law (e.g., active employment or
service would not include a period of “garden leave” or similar period pursuant
to local law); the Committee shall have the exclusive discretion to determine
whether the Grantee’s status as a service provider has terminated for purposes
of this Agreement.

 

7. Restrictions on Transfer. Until the shares of Common Stock subject to the
Stock Units have been delivered, neither the Stock Units nor the shares or any
beneficial interest therein may be transferred, encumbered or otherwise
alienated at any time. Any attempt to do so contrary to the provisions hereof
shall be null and void.

 

8. Rights as a Shareholder. The Grantee shall not have voting or any other
rights as a shareholder with respect to the Stock Units prior to the settlement
of the Stock Units and delivery of the underlying shares of Common Stock.

 

9. Responsibility of U.S. Grantees for Taxes. If the Grantee is subject to
taxation under the laws of the U.S., the Grantee shall be required to deposit
with the Company an amount of cash equal to the amount determined by the Company
to be required with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local tax or other statute, ordinance, rule or
regulation in connection with the award, deferral, or settlement of the Stock
Units. Alternatively, the Company may, in its sole discretion, withhold the
required amounts from the Employee’s pay during the pay periods next following
the date on which any applicable tax liability arises. The Committee, in its
discretion, may permit the Grantee, subject to such conditions as the Committee
shall require, to elect to have the Company withhold a number of shares of
Common Stock otherwise deliverable having a fair market value sufficient to
satisfy the statutory minimum of all or part of the Grantee’s estimated total
federal, state, and local tax obligations associated with the vesting or
settlement of the restricted stock units. The Company shall not deliver any of
the shares of Common Stock until and unless the Grantee has made the deposit
required herein or proper provision for required withholding has been made.

 

10. Responsibility of United Kingdom Grantees for Taxes. If the Grantee is
subject to taxation under the laws of the United Kingdom:

 

(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax, or other tax-related withholding (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Grantee is and remains his or her
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Units, including the grant, vesting,
settlement or cancellation of the Stock Units, the subsequent sale of shares
acquired pursuant to the Stock Units and the receipt of any dividends; and (2)
do not commit to structure the terms of the grant or any aspect of the Stock
Units to reduce or eliminate the Grantee’s liability for Tax-Related Items.

 

(b) As a condition of settlement of the Stock Units, the Grantee agrees to pay
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all withholding obligations of the Company and/or the Employer by the
Due Date, which is 90 days, or such other period as required under U.K. law,
after the grant, vesting, deferral, settlement or cancellation of the Stock
Units (the “Chargeable Event”). In this regard, the Grantee authorizes the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by the Grantee from his or her wages or other cash compensation paid to
the Grantee by the Company and/or the Employer or from proceeds of the sale of
the Shares. Alternatively, or in addition, if permissible under local law, the
Company may sell or arrange for the sale of Shares that the Grantee acquires to
meet the withholding obligation for Tax-Related Items. The Grantee shall pay to
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold with respect to the Chargeable Event
that cannot be satisfied by the means previously described. If payment or
withholding is not made

 

3



--------------------------------------------------------------------------------

by the Due Date, the Grantee agrees that the amount of any uncollected
Tax-Related Items shall constitute a loan owed by the Grantee to the Employer,
effective on the Due Date. The Grantee agrees that the loan will bear interest
at the then-current Inland Revenue Official Rate and it will be immediately due
and repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable law or if the Grantee
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this section, the Company may refuse to deliver the Shares
underlying the Stock Units.

 

11. Data Privacy.

 

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

(b) The Grantee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any directorships held in the Company, details of all Stock Units or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon settlement of the Stock Units. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

 

12. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Stock Units granted under the Plan, the Grantee’s
participation in the Plan, and future Stock Units that may be granted under the
Plan by electronic means or may request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

13. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

14. Successors and Assigns of the Company. The rights of the Company under this
Agreement shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, such transferees.

 

4



--------------------------------------------------------------------------------

15. Notices. Any notice to be given under this Agreement to the Company shall be
addressed to the Company in care of its Secretary. Any notice to be given to
Employee shall be addressed to Employee at the address listed in the Employer’s
records. By a notice given pursuant to this Section, either party may designate
a different address for notices. Any notice shall have been deemed given when
actually delivered.

 

16. Severability. If any court or governmental authority declares all or any
part of this Agreement or the Plan to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any part of this Agreement so declared to be
unlawful or invalid shall, if possible, be construed in a manner that will give
effect to the terms of such part to the fullest extent possible while remaining
lawful and valid.

 

17. Status as a General Creditor of the Company. The Grantee shall have no
direct or secured claim in any specific assets of the Company or the shares
subject to the Stock Units and shall have the status of a general unsecured
creditor of the Company.

 

18. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of North Carolina, without regard to
conflicts of law principles. For purposes of litigating any dispute that arises
under the Plan or this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of North Carolina, agree that such litigation
shall be conducted in the courts of Wake County, or the federal courts for the
United States for the Eastern District of North Carolina, where this grant is
made and/or to be performed.

 

19. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified except by means of a writing signed by Grantee and the Company. In
the event of any conflict between the Plan and this Agreement, the Plan shall
control. Any defined terms used herein shall have the meanings set forth in the
Plan, except as otherwise defined herein.

 

20. Acknowledgement. The Grantee and the Company agree that the Stock Units are
granted under and are governed by the Plan and this Agreement. The Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and this Agreement. The Grantee hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions relating to the Plan and
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

GRANTEE   EMBREX, INC. Signature:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

RESTRICTED STOCK UNIT

DEFERRAL ELECTION AGREEMENT

 

Please complete and sign this Deferral Election Agreement (“Agreement”) and
submit a copy together with a signed copy of your Restricted Stock Unit
Agreement, to which this Agreement is attached as Exhibit A.

 

Name:   Tax I.D. # (SS# if U.S.):

Date of Restricted Stock Unit

Agreement:

   

 

Please choose one of the following:

 

¨ I do not wish to make a voluntary deferral related to my Stock Units. I wish
to receive the shares related to my Stock Units as they vest according to the
Restricted Stock Unit Agreement. (If you check this box, do not complete the
remainder of this Agreement. Go to the bottom of the next page, date and sign
this Agreement, and return it together with a signed copy of your Restricted
Stock Unit Agreement.)

 

¨ I hereby irrevocably elect to defer receipt of the shares related to my Stock
Units in accordance with the terms of this Agreement set forth below. (If you
check this box, please complete all sections of this Agreement, date and sign it
at the bottom of the next page, and return this Agreement together with a signed
copy of your Restricted Stock Unit Agreement.)

 

Settlement Date

 

If you checked the second box above, you have irrevocably elected to defer
delivery of the shares related to your Stock Units until the “Settlement Date”
you indicate below. The Settlement Date must be on or after the last vesting
date of your Stock Units.

 

The shares will not be delivered until the earliest of (i) the Settlement Date,
(ii) the date of a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company or
(iii) the date that is six months and one day after the date of your “Separation
from Service” from the Company (or a Parent or Subsidiary). The meaning of (ii)
and (iii) in the preceding sentence shall in all cases satisfy the requirements
of Section 409A(a)(2)-(4), as applicable, of the Internal Revenue Code of 1986,
as amended.

 

If you do not specify a Settlement Date below, the shares will not be delivered
until the earlier of (ii) or (ii) in the preceding paragraph.

 

SETTLEMENT DATE:                                          
                                                
                Month                Day                 Year

 

Manner of Payment

 

All deferrals will be paid out in Shares as provided in the Restricted Unit
Agreement.

 

6



--------------------------------------------------------------------------------

Terms and Conditions

 

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

1. Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld.

 

2. Nonassignable. Your rights and interests under this Deferral Election
Agreement may not be assigned, pledged, or transferred.

 

3. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of Stock Units and the fair market value of the Stock Units
that are subject to the Restricted Unit Agreement and this Deferral Election
Agreement.

 

4. Stock Certificates. Stock certificates evidencing the payment of Stock Units
in Shares shall be issued as of the Settlement Date (or such earlier date
pursuant to this Deferral Election Agreement) and registered in your name.

 

5. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of North Carolina.

 

By executing this Deferral Election Agreement, I hereby acknowledge my
understanding of and my agreement with all the terms and provisions set forth in
this Deferral Election Agreement.

 

Grantee:

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

7